Citation Nr: 0124796	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to July 1999.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2000 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to service connection for pes planus.  

The veteran had a hearing before the RO in July 2000.  At the 
hearing, the veteran's representative conceded that pes 
planus existed prior to service but contended that such 
condition was aggravated by service.  Specifically, the 
veteran contended that she aggravated her bilateral foot 
condition after a 25 minute run on June 21, 1999.


REMAND

In the rating action presently on appeal, the RO denied the 
veteran's claim of entitlement to service connection for pes 
planus as "not well grounded."  The recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA), eliminated any duty on the part of a 
claimant to submit a well grounded claim, and it 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This liberalizing Act is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Given those changes, the Board finds that a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the new 
law and regulations, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  

Service medical records (SMRs) reveal that at enlistment 
examination of November 1998 the veteran was noted to have 
moderate asymptomatic pes planus.  On June 22, 1999 the 
veteran sought medical treatment complaining of foot pain 
following a march or run.  The examiner noted a history of 
pes planus and assessed symptomatic pes planus.  A podiatry 
clinic note of June 23, 1999 again assessed the veteran with 
bilateral pes valgus planus (flatfeet).  Finally, in a health 
record of June 30, 1999 the veteran was assessed with 
bilateral plantar fasciitis.  

The veteran was afforded an examination for VA compensation 
purposes in November 1999.  Examination of the feet revealed 
the veteran to have flat feet.  However, no opinion was 
provided as to whether such condition was aggravated by 
military service.  

Private treatment records dated August 1999 to July 2000 
reveal complaints of bilateral foot pain.  No pain on 
palpation was noted, nor was there loss of range of motion.  
The veteran was diagnosed with bilateral 
capsulitis/tendonitis and bilateral plantar fasciitis.  A 
history was reported of bilateral foot pain during basic 
training.  Again, however, no opinion was expressed as to 
whether the veteran's current condition was aggravated by 
service.

An examination or medical opinion is necessary where there is 
competent evidence of a current disability, evidence that the 
disability may have been incurred or aggravated in service, 
and the record is insufficient to decide the claim.  38 
U.S.C.A. § 5103A(d).  

The Board finds that the evidence of record lacks any 
competent medical opinion as to whether the veteran's 
preexisting foot condition was aggravated beyond the natural 
progression of the disease in service, and as such, is 
insufficient to decide the issue of service connection with 
any certainty.  Since the Board cannot exercise its own 
independent judgment on medical matters further examination 
is required, to include an opinion based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional argument or 
pertinent evidence in support of her 
claim for entitlement to service 
connection for pes planus, to include 
evidence that demonstrates that her 
preexisting pes planus increased in 
severity during her period of active duty 
that was not due to the natural progress 
of the disease.  

2.  Based on her response, the RO should 
attempt to procure copies of all records 
that have not previously been obtained 
from all identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO should then contact the 
examiner who conducted the examiner who 
conducted the November 1999 examination 
of the veteran's feet.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
opinion, and the examination report 
should reflect that such a review was 
made.  The examiner should then provide 
an opinion as to whether it is at least 
as likely as not that the veteran's flat 
feet underwent a permanent increase in 
severity during service.

If the examiner who conducted the 
November 1999 examination is unavailable, 
the veteran should be afforded a new 
examination in order to obtain the 
opinion requested in the preceding 
paragraph.

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and recently promulgated regulations is 
completed.  If anything is incomplete, 
including if the requested examination 
was not conducted by the appropriate 
physician, or does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

6.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
she and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




